Citation Nr: 0826814	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for non-service-connected death pension.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served as a recognized guerilla from June 1944 to 
July 1945.  The appellant is the surviving spouse of the 
veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from actions of the United States Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In a March 2006 rating 
decision, the RO denied service connection for the cause of 
the veteran's death.  In a July 2006 letter, the RO informed 
the appellant that she was not eligible for non-service-
connected death pension.  In a September 2006 rating 
decision, the RO denied entitlement to DIC under 38 U.S.C. 
§ 1318.

The issue of entitlement to DIC under 38 U.S.C. § 1318 is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.




FINDINGS OF FACT

1.  Pulmonary tuberculosis and cardiopulmonary arrest that 
caused the veteran's death arose years after his service, and 
were not related to any disease or injury during service.

2.  The veteran served as a recognized guerilla.


CONCLUSIONS OF LAW

1.  No direct or contributory cause of the veteran's death 
was incurred or aggravated during his service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).

2.  The veteran's recognized guerilla service does not confer 
eligibility for VA non-service-connected death pension.  
38 U.S.C.A. §§ 107, 1541 (West 2002); 38 C.F.R. § 3.40 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

The appellant is seeking VA survivor benefits, including DIC.  
She contends that the cause of the veteran's death was 
service-connected.  Under certain circumstances, VA pays DIC 
to the surviving spouse of a veteran who died from a service-
connected or compensable disability.  38 U.S.C.A. § 1310 
(West 2002).  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection for the cause of a 
veteran's death, evidence must show that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The appellant is the surviving spouse of the veteran.  The 
veteran died in July 2003.  The veteran served in the 
Republic of the Philippines during World War II.  Whether 
such service creates eligibility for U.S. veterans' benefits 
depends on the status of the unit in which the individual 
served, and the type of VA benefit sought.  Documents from 
the U.S. and Philippines governments indicate that the 
veteran served with recognized guerillas from June 1944 to 
July 1945.  Recognized guerilla service confers eligibility 
for DIC for the service member's surviving spouse.  
38 U.S.C.A. §§ 107, 1310(a)(3) (West 2002); 38 C.F.R. § 3.40.

The appellant asserts that pulmonary tuberculosis caused or 
contributed to causing the veteran's death.  She indicates 
that his tuberculosis was longstanding, possibly suggesting 
that the tuberculosis was incurred in service.  The appellant 
filed claims for survivor benefits in 2005.  The records 
regarding the veteran's service that have been obtained 
include the report of a medical examination of the veteran in 
June 1945.  No disorder of the lungs was found at that time.  
The claims file does not contain any other medical records 
from the time of the veteran's service.  A July 1945 document 
from the United States Forces in the Philippines includes the 
veteran in a list of three recognized guerillas who were 
discharged "by reason of a non-service connected disability 
suffered or contracted while engaged in active participation 
in guerilla operations."

The claims file does not contain records of medical treatment 
of the veteran for many years after service.  In a January 
2007 statement, the appellant reported that the veteran did 
not have formal medical treatment soon after his separation 
from service.  The appellant indicated that, soon after his 
service, the veteran was treated for illness by his father 
and a faith healer, and that the veteran then recovered for a 
while, and then experienced illness on and off.

The appellant has submitted records of treatment of the 
veteran from 1980 forward by private physician N. L. M., 
M.D..  Dr. M. has reported that her clinic and patients' 
records were destroyed in a fire in 1978.  Dr. M.'s treatment 
notes reflect that in 1983 the veteran was seen for a 
productive cough of two weeks duration.  Chest x-rays were 
ordered, but the treatment notes do not include the results.  
In 1985, chest x-rays showed chronic inflammatory process in 
both upper lung fields.  In 1993 and 2000, the veteran had a 
productive cough.  In February 2003, the veteran was weak, 
and had chest and back pain, moderate dyspnea, a productive 
cough, loss of appetite, and apparent loss of weight.  Dr. M. 
advised confinement in a hospital.

The death certificate for the veteran was issued by a city 
civil registrar.  The cause of death was listed as 
cardiopulmonary arrest secondary to old age.  In February 
2006, Dr. M. wrote that in May 2003 she had treated the 
veteran for advanced pulmonary tuberculosis in both lungs.  
In August 2006, Dr. M. wrote that the veteran's death in July 
2003 was due to complicated advanced pulmonary tuberculosis.  

A service document from 1945 indicates that the veteran was 
discharged because of disability, but does relate what type 
of disability was present.  There is no medical evidence that 
any type of disability continued over the years following the 
veteran's separation from service.  Statements and treatment 
records from Dr. M. support the appellant's assertion that 
tuberculosis was a factor in the veteran's death.  There is 
no medical evidence or opinion, however, that links 
tuberculosis or any cardiopulmonary disorder in the veteran's 
later years to any disease or injury during his service in 
the 1940s.  Therefore, the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death.

Non-Service-Connected Death Pension

The appellant claims eligibility for non-service-connected 
death pension as the widow of the veteran.  VA pays pension 
to the surviving spouse of a veteran of a period of war.  
38 U.S.C.A. § 1541.  Statutes and regulations define the 
types of Philippine service which establish eligibility for 
particular benefits, such as compensation and pension.  The 
veteran had recognized guerilla service.  Recognized guerilla 
service confers eligibility for compensation, but not for 
pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The type of 
service that the veteran had does not confer eligibility for 
survivors' pension.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, Section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Although the appellant received inadequate preadjudicatory 
notice with respect to her claim for service connection for 
the cause of the veteran's death, and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Because service connection was not in effect for 
any disabilities suffered by the veteran, properly tailored 
notice need not have included the items listed in (1) and (2) 
above.  Thus, the notice was sufficient with regard to Hupp.  
In a July 2006 letter, the RO included an explanation of VA's 
duty to assist in obtaining records.  The July 2006 statement 
of the case and March 2007 and December 2007 supplemental 
statements of the case provided the appellant with the 
relevant regulations for the service connection claim, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claim.  The March 2007 supplemental statement of the case 
addressed effective date provisions that are pertinent to the 
appellant's claims and the claims were subsequently 
readjudicated in May and December 2007 supplemental 
statements of the case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield, 444 F.3d at 1328.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate the 
service connection claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
that claim, such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

The RO did not provide the appellant pre-adjudicatory notice 
regarding the evidence necessary to substantiate her claim 
for non-service-connected death pension.  The Board finds 
that this error ultimately does not prejudice the appellant.  
Military records indicate that the veteran had a type of 
service, recognized guerilla service, that does not confer 
eligibility for non-service-connected death pension.  
In Palor v. Nicholson, 21 Vet. App. 202, 209-210 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found, in the case of a claimant who was determined to not 
have service that would qualify him for veteran status, that 
VA's failure to inform him of the methods for proving veteran 
status did not prejudice the claimant.  In this case, the 
veteran, like the claimant in Palor, did not have service 
that created eligibility for the VA benefit sought.  The 
Board therefore concludes that VA's failure to provide notice 
with respect to the appellant's claim cannot affect the 
outcome of that claim.  That error therefore is harmless.

VA has obtained available service records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the claims file; and 
the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a 
decision on the claims that the Board is presently deciding.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for non-service-connected death pension is 
denied.


REMAND

In May 2006, the appellant submitted a notice of disagreement 
(NOD) with the RO's March 2006 decision denying service 
connection for the cause of the veteran's death.  In the same 
May 2006 statement, the appellant raised a claim of 
entitlement to DIC under 38 U.S.C. § 1318.  VA pays DIC 
benefits to a surviving spouse in the same manner as if the 
veteran's death were service-connected when the veteran at 
the time of death was in receipt of or entitled to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death.  38 U.S.C. § 1318.  
In a September 2006 rating decision, the RO denied 
entitlement to DIC under 38 U.S.C. § 1318.  In a January 2007 
letter, the appellant expressed disagreement with the 
September 2006 rating decision.  The January 2007 letter 
constitutes an NOD with the September 2006 rating decision.

When a claimant files a timely NOD, the agency of original 
jurisdiction (in this case, the RO) must prepare and send to 
the claimant a statement of the case (SOC).  38 U.S.C.A. 
§ 7105(d) (West 2002).  The RO has not sent the veteran an 
SOC addressing the issue of entitlement to DIC under 
38 U.S.C. § 1318.  The Court has indicated that, when a 
claimant submits an NOD, and the RO does not issue an SOC, 
the Board should remand the matter to the RO for the issuance 
of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  The Board remands the claim for DIC under 38 U.S.C. 
§ 1318 to the RO to issue an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case with regard to the claim of 
entitlement to DIC under 38 U.S.C. § 1318.  
The RO should clearly advise the appellant 
of the need to file a substantive appeal, 
and of the time limit for filing that 
appeal, if the appellant wishes to 
complete an appeal of the denial of 
entitlement to DIC under 38 U.S.C. § 1318.

2.  Thereafter, if the appellant files a 
timely substantive appeal for entitlement 
to DIC under 38 U.S.C. § 1318, the RO 
should review the expanded record and 
determine if that claim can be granted.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the appellant an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this issue.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


